DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, applicant has positively recited the human body in claim 2. “Is disposed” should be replaced with “is configure to be disposed”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 8, “mechanical means” is indefinite because it is unclear if applicant is invoking 112f. As best understood, applicant is claiming mechanical manipulation and is not invoking 112f. 

Claim 9 is indefinite because it is unclear what is meant by “any element”. Further, it is unclear if the limitation is structural or functional. As best understood, at least one of the previously claimed elements must be capable of being stored in a storage bag. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, each of the above claims does not specify an additional step; each claim is directly to merely an attribute of the user or the user’s intentions, which is not limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapure et al (US 2019/0183715).

1. A vestibular training apparatus comprising: A motorized platform (hoist/platform 100 with seats 130/124 and motorized wheels for maneuvering the platform (per [0053]); A body harness (harness 2002 of FIGs 2 and 8); A swivel coupling connectively coupled to the harness (802); A spreader bar (214) disposed above the user (See FIGs 2, 6, 8); A beam anchor (304); and A pulley system connectively coupled to the beam anchor and the harness (FIG 6 shows the pulley/rope system).

2. The vestibular training apparatus of claim 1, wherein a user is disposed within the body harness (as seen in FIGs 2 and 8).

3. The vestibular training apparatus of claim 1, wherein the swivel coupling is configured to rotate 360 degrees oriented around the beam anchor (as best understood, the user has the ability to rotate freely within the frame/platform).

4. The vestibular training apparatus of claim 1, wherein the beam anchor is connectively coupled to a structure (104) utilizing an eye bolt (bolt and bracket with eyes connecting 104 to 304 as seen in FIGs 1 and 2).

5. The vestibular training apparatus of claim 1, wherein the beam anchor is connectively coupled to a carabineer, said carabineer connectively coupled to the pulley system (306s, at least indirectly coupled as claimed).

6. The vestibular training apparatus of claim 1, wherein the pulley system comprises an upper pulley element, and lower pulley element (multiple upper/lower pulleys as seen in FIG 6).

7. The vestibular training apparatus of claim 6, wherein the pulley system includes a rope, said rope configured to be manipulated by a trainer (602, manipulated by the user or trainer via the winch 610).

8. The vestibular training apparatus of claim 6, wherein the pulley system is manipulated by mechanical means (winch 610).

9. The vestibular training apparatus of claim 6, wherein any element of the system is secured in a storage bag (wherein the harness is capable of being stored in a bag).

10. A method of conducting vestibular training comprising; Disposing a user on a motorized platform and within a harness, said harness connectively coupled to a swivel coupling and spreader bar; and Disposing a beam anchor to a structure (104) above the platform, and connecting a pulley system to said beam anchor and said harness (all discussed above).

11. A method of claim 10, wherein the user is rotated by the motorized platform (via the wheels during positioning maneuvers).

12. A method of claim 10, wherein the motorized platform includes a variety of settings such that the speed of rotation may be varied (varies at least between a maneuvering speed and a stationary speed).

13. A method of claim 10, wherein the user is lifted via the pulley system and beam anchor (via the winch as discussed above).

14. A method of claim 10, wherein the user rotates relative to the beam anchor (by rotating the spreader bar about the pivot point 802).

15. A method of claim 10, wherein a motorized means is utilized to manipulate the pulley system (winch as discussed above).

16. A method of claim 10, wherein a user undergoes a plurality of lifting events (during exercise/therapy/normal use of the apparatus).

17. A method of claim 10, wherein the user is an individual with a disorder from the set of, autism, traumatic brain injury, mild traumatic brain injury, or concussion (wherein such a user is capable of using the device).

18. A method of claim 10, wherein the user is conducting training for figure skating (wherein a user could use the device to assist in exercises beneficial for figure skating).

19. A method cl claims 10, wherein the user is conducting training for activities incorporating rotation (by rotating the spreader bar about the swivel and/or rope during normal use of the apparatus).

20. A method of claim 10, wherein the harness is secured to the user's ribs (as seen in FIGs 2 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784